                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                            CIVIL ACTION NO. 5:19-CV-23-TBR
SANDERS, et al.,                                                                    PLAINTIFFS
v.
CITY OF PEMBROKE, et al.,                                                        DEFENDANTS
                                 MEMORANDUM OPINION
       This matter is before the Court on Defendants City of Pembroke, Kentucky, Pembroke

Mayor Judy R. Peterson, and Police Chief Mark Reid’s Motion to Dismiss Plaintiffs’ First

Amended Complaint. [DN 88]. Plaintiffs Leonia Sanders, individually, and Leonia Sanders, the

parent and guardian of Ronald Sanders, responded, [DN 95], and Defendants replied, [DN 97].

This matter is ripe for adjudication. For the reasons stated herein, Defendants’ Motion to Dismiss,

[DN 88], is GRANTED.

                                        BACKGROUND

       Plaintiff Leonia Sanders lives in Pembroke, Kentucky with her twenty-seven-year-old son,

Ronald. [DN 51 at 771–72]. Mr. Sanders suffers from mental illness and Ms. Sanders worked with

the Kentucky Cabinet for Health and Family Services and Pennyroyal Mental Health Center

(“PMHC”) to manage her son’s medications. Id. However, Ms. Sanders claims that these

institutions “betrayed her and Ronald, and with the help of county and municipal law enforcement,

[] conspired to kidnap her son” by making him a ward of the state. Id. at 772. The Amended

Complaint provides a detailed description of the alleged conspiracy and implicates multiple

individuals in Christian County. However, given that the current motion was filed by the City of

Pembroke, Mayor Peterson, and Chief Reid, the Court will focus its recitation of the facts on these

three Defendants.




                                                1
        According to Plaintiffs, the alleged conspiracy began in February 2017. Id. at 777.

Plaintiffs had recently moved to Pembroke and Mr. Sanders became known in the community for

listening to his boombox and dancing around town. Id. On July 26, 2017, Police Chief Mark Reid

was off-duty at his home when he received a complaint from an apartment complex manager that

a young black man who appeared intoxicated was walking around the Pembroke Apartments

carrying a boombox and a bottle in a brown paper bag. Id. at 778. Chief Reid called a citizen’s

police dispatch line to report the disturbance. He told the operator that he believed the individual

was Mr. Sanders and described him as a “slim black man.” Id. Shortly thereafter, a Christian

County sheriff’s deputy observed Mr. Sanders in a nearby parking lot. Id. However, Mr. Sanders

was ultimately encountered, breathalyzed, and arrested at the home of his acquaintance. He was

charged with disorderly conduct and alcohol intoxication and taken to jail. Id. After Mr. Sanders’

arrest, Plaintiffs claim that the deputy radioed Chief Reid stating, “I’ve got him.” Id. at 779.

        In August 2017, Ms. Sanders filed a formal complaint against Chief Reid with the

Kentucky State Police claiming he had targeted her son based on his race and disability. Id. She

based her complaint on Chief Reid’s phone call to police dispatch which ultimately resulted in Mr.

Sanders’ arrest. Id. After filing the complaint, Ms. Sanders contacted Chief Reid directly to ask

why her son was arrested when the breathalyzer test had revealed that Mr. Sanders was not legally

intoxicated at the time he was apprehended by police. Id. at 780. According to Ms. Sanders, Chief

Reid responded, “her family should move back to Tennessee before her son ends up dead or in a

ditch.” Id.

        On October 23, 2017, Chief Reid cited Mr. Sanders for third degree criminal trespassing

at the residence of Clara Edwards. Id. Mr. Sanders and Ms. Edwards were acquittances and he

worked for her around her home. Id. Plaintiffs claim that before this arrest, Chief Reid had installed



                                                  2
video cameras around Ms. Edwards’ property “to keep an eye on Ronald Sanders” and told him

“on numerous occasions to stay away from Ms. Edwards’ house.” Id. at 781.

       Beginning in December, Plaintiffs contend that individuals working at PMHC began

pushing for state guardianship of Mr. Sanders, falsely claiming that he was out of control and Ms.

Sanders did not give him his medication. Id. at 782. On February 8, 2018, the Assistant Christian

County Attorney filed a petition for emergency guardianship of Mr. Sanders. Id. at 786. An

evidentiary hearing was scheduled for February 13, but Plaintiffs claim they were never notified

about the proceedings. Id. at 788.

       On February 13, Ms. Sanders saw Chief Reid at a Dollar General store. Id. at 789. She

asked him “why he, the City of Pembroke, and Pennyroyal were targeting her son and trying to

take him away from her.” Id. Chief Reid responded that she “was burning bridges with the City of

Pembroke and Pennyroyal.” Id. Plaintiffs also note that Chief Reid did not “inform, or otherwise

mention to, Ms. Sanders that a hearing to appoint a state guardian over Ronald Sanders was

scheduled that very afternoon.” Id.

       Later that day, a district court judge entered an order appointing Maureen Leamy and the

Cabinet for Health and Family Services as emergency guardians of Mr. Sanders. Id. Plaintiffs

claim that Chief Reid attended the hearing and after it had concluded, the judge said, “Thank you,

Chief Reid. Good job.” Id.

       That evening, Defendant “Tolliver lured Leonia and Ronald Sanders to the PMHC location

in Hopkinsville, by requesting via telephone that Mr. Sanders come in for a psychological

evaluation.” Id. at 791. Once they arrived, Christian County Sheriff’s Deputy Rich Burgess and

Lieutenant Meyers read the guardianship order to Ms. Sanders and attempted to transport Mr.

Sanders to Madisonville. Id. Mr. Sanders resisted the transfer and ran across the Pennyrile



                                                3
Highway. Id. at 792. The law enforcement officers chased Mr. Sanders, apprehended him, and

took him to jail. Id. On February 14, Mr. Sanders was arraigned on charges of fleeing/evading the

police and resisting arrest. Id.

        On February 22, two of Ms. Sanders’ acquaintances met with Mayor Peterson. Id. at 796.

They claimed that Mr. Sanders was being targeted by Chief Reid because of his intellectual

disability and race. Id. Mayor Peterson responded that “Mr. Sanders was a black kid with a

boombox, dancing in the street, which made people in the community afraid.” Id.

        On March 28, all three of Mr. Sanders’ pending criminal cases were dismissed upon a

stipulation of probable cause by Mr. Sanders’ defense counsel. Id. at 797. On May 17, a jury found

Mr. Sanders wholly disabled in managing his finances and partially disabled in managing his

personal affairs. Id. at 798. On May 29, the court conducted a guardianship hearing and granted

Ms. Sanders legal guardianship of her son. Id. at 799. Plaintiffs claim that Defendant Reba Pleasant

attended the hearing and called Chief Reid to report that Ms. Sanders had gained guardianship. Id.

        On February 13, 2019, Plaintiffs filed the current action alleging violations of 42 U.S.C. §

1985 and 42 U.S.C. § 1983, defamation, abuse of process, assault, battery, false imprisonment,

false arrest, and outrage. [See DN 51]. Defendants City of Pembroke, Mayor Peterson, and Chief

Reid then filed the instant motion to dismiss. [DN 88].

                                      LEGAL STANDARD
        A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In order to survive a motion to dismiss under Rule

12(b)(6), a party must “plead enough ‘factual matter’ to raise a ‘plausible’ inference of

wrongdoing.” 16630 Southfield Ltd. P’ship v. Flagstar Bank, F.S.B., 727 F.3d 502, 504 (6th Cir.

2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim becomes plausible “when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                                 4
defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)). When considering a Rule 12(b)(6) motion to dismiss, the

Court must presume all of the factual allegations in the complaint are true and draw all reasonable

inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc., 552 F.3d at 434

(citing Great Lakes Steel, 716 F.2d at 1105). “The court need not, however, accept unwarranted

factual inferences.” Id. (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir.

1987)). Should the well-pleaded facts support no “more than the mere possibility of misconduct,”

then dismissal is warranted. Iqbal, 556 U.S at 679. The Court may grant a motion to dismiss “only

if, after drawing all reasonable inferences from the allegations in the complaint in favor of the

plaintiff, the complaint still fails to allege a plausible theory of relief.” Garceau v. City of Flint,

572 F. App’x 369, 371 (6th Cir. 2014) (citing Iqbal, 556 U.S. at 677–79).

                                           DISCUSSION
   I.        42 U.S.C. § 1985
   First, Plaintiffs claim that Defendants conspired against Mr. and Ms. Sanders in violation of

42 U.S.C. § 1985(3). The Sixth Circuit has held that a viable 42 U.S.C. § 1985(3) claim must

contain:


           (1) [A] conspiracy involving two or more persons (2) for the purpose of
           depriving, directly or indirectly, a person or class of persons of the equal
           protection of the laws and (3) an act in furtherance of the conspiracy (4) which
           causes injury to a person or property, or a deprivation of any right or privilege
           of a citizen of the United States.


Johnson v. Hills & Dales Gen. Hosp., 40 F.3d 837, 839 (6th Cir. 1994) (citing Hilliard v. Ferguson,

30 F.3d 649, 652–53 (5th Cir. 1994)). A plaintiff “must also establish that the conspiracy was

motivated by a class-based animus.” Johnson, 40 F.3d at 839. Additionally, the alleged conspiracy

must “be pled with some degree of specificity and . . . vague and conclusory allegations

                                                  5
unsupported by material facts will not be sufficient to state such a claim.” Center for Bio–Ethical

Reform, Inc. v. City of Springboro, 477 F.3d 807, 832 (6th Cir. 2007) (quoting Gutierrez v. Lynch,

826 F.2d 1534, 1538–39 (6th Cir. 1987)).

       In this case, Plaintiffs allege that the Defendants entered into an agreement “with the

objective of legally incapacitating and physically removing Ronald Sanders from Christian

County, effectively kidnapping him, through an abuse of the judicial and social services

processes,” in violation of Mr. Sanders’ Fourth and Fourteenth Amendment rights and Ms.

Sanders’ Fourteenth Amendment rights. [DN 51 at 800]. Plaintiffs claim that Chief Reid’s role in

the conspiracy was to unlawfully arrest, detain, and physically injure Mr. Sanders. Id. Moreover,

Plaintiffs assert Chief Reid targeted Mr. Sanders because he was black and disabled. Id.

       In their Motion to Dismiss, Defendants argue that these allegations are not supported by

the facts in the Amended Complaint. [DN 88-1 at 972]. First, Chief Reid never arrested, detained,

or physically injured Mr. Sanders. Id. at 973. Although Chief Reid cited Mr. Sanders for criminal

trespassing on October 23, 2017, Plaintiffs admit that Mr. Sanders was not arrested or detained at

that time. Id. Moreover, Defendants claim that Plaintiffs have failed to establish that Chief Reid

was motivated by any class-based animus. Id. at 974. The only allegation in the Amended

Complaint on this front is that Chief Reid described Mr. Sanders as a black man when reporting

the disturbance at the Pembroke Apartments to police dispatch. Id. Plaintiffs did not directly

address this argument in their Response.

       As for Mayor Peterson, Defendants argue that she “played no role in the citations, arrests,

subsequent prosecutions or guardianship proceedings concerning Mr. Sanders and at no point do

the Plaintiffs allege otherwise.” Id. at 975. Although Count One claims that Mayor Peterson

entered into an agreement and shared common plan with the objective of removing Mr. Sanders



                                                6
from Christian County, the only reference to Mayor Peterson communicating with anyone

involved in these events is Ms. Sanders herself. Id. In response, Plaintiffs claim Mayor Peterson’s

comment that Mr. Sanders was arrested because he “was a black kid with a boombox, dancing in

the street, which made people in the community afraid,” is direct evidence of her role in the

conspiracy to arrest Mr. Sanders on June 26, 2017 and her discriminatory animus. [DN 95 at 1202].

Moreover, Plaintiffs state, “it is reasonable to infer that Peterson communicated with Chief Reid

prior to the July 26, 2017 false arrest about law enforcement objectives and other city business,”

thus, “it is reasonable to infer that Peterson had a conspiratorial agreement with Chief Reid prior

to July 26, 2017 to arrest Ronald Sanders.” Id. at 1202–03.

         The Court finds that Plaintiffs have failed to plead specific facts indicating that Chief Reid

and Mayor Peterson were involved in a conspiracy motived by class-based animus. Plaintiffs’

assertion that “Chief Reid targeted Mr. Sanders because he was black and disabled” is a conclusory

allegation unsupported by any material facts in the Amended Complaint. [DN 51 at 800]; Harrison

v. Woolridge, No. 3:18-CV-00388-GNS, 2019 WL 2453665, at *6 (W.D. Ky. June 12, 2019)

(plaintiff offered multiple allegations of racial animus, but no specific facts to support the

conclusion). Moreover, even if Mayor Peterson’s statement regarding Mr. Sanders’ arrest

demonstrated race-based animus, the Amended Complaint fails to raise a plausible inference that

Mayor Peterson was involved in the alleged conspiracy. At most, the Amended Complaint alleges

that she knew about Mr. Sanders’ arrest more than seven months after it occurred. Therefore, the

Court finds that Plaintiffs have failed to state a claim pursuant to 42 U.S.C. § 1985.

   II.      42 U.S.C. § 1983

         A. Chief Reid and Mayor Peterson




                                                   7
       Count Two of the Amended Complaint alleges that Defendants conspired against Plaintiffs

in violation of 42 U.S.C. § 1983. Specifically, they claim that Chief Reid and Mayor Peterson,

while acting under the color of law, used excessive force and effected the unreasonable seizure

and arrest of Mr. Sanders on July 26, 2017, October 23, 2017, and February 14, 2018 in violation

of his Fourth and Fourteenth Amendment rights. [DN 51 at 808]. Plaintiffs’ Response to the

Motion to Dismiss further clarified these claims as follows: (1) Chief Reid conspired to carry out

the deprivation of Mr. Sanders’ right to be free from unreasonable excessive force and false arrest

on July 26, 2017; (2) Mayor Peterson conspired to carry out the deprivation of Mr. Sanders’ right

to be free from unreasonable excessive force and false arrest on July 26, 2017; and (3) Chief Reid

conspired to carry out the deprivation of Mr. Sanders’ procedural and substantive due process

rights on February 13, 2018. [DN 95 at 1197].

       To state a claim of civil conspiracy under § 1983, a plaintiff must show that there was a

single plan, that the co-conspirators shared in the objective of the conspiracy, violating the

plaintiff's constitutional rights, and that an overt act was committed in furtherance of the

conspiracy. Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985). As previously discussed, a

plaintiff must plead a conspiracy with particularity, as vague and conclusory allegations

unsupported by material facts are insufficient. Twombly, 550 U.S. at 566 (recognizing that

allegations of conspiracy must be supported by allegations of fact that support a “plausible

suggestion of conspiracy”); Robertson v. Lucas, 753 F.3d 606, 622 (6th Cir. 2014) (indicating that

“‘[i]t is well-settled that conspiracy claims must be pled with some degree of specificity and that

vague and conclusory allegations unsupported by material facts will not be sufficient to state such

a claim under § 1983’”) (quoting Gutierrez v. Lynch, 826 F.2d 1534, 1538 (6th Cir. 1987)).




                                                8
        First, Plaintiffs have failed to plead facts supporting a plausible suggestion that Chief Reid

conspired to violate Mr. Sanders’ constitutional rights during the July 26 arrest. The facts indicate

that Chief Reid was off-duty when he reported a community member’s concern that an intoxicated

man was walking around Pembroke Apartments with a boombox and a bottle in a brown paper

bag. Plaintiffs acknowledge that Mr. Sanders was known around Pembroke for playing his

boombox and dancing in public. [See DN 51 at 777]. Therefore, it was a reasonable for Chief Reid

to advise police dispatch that it was likely Mr. Sanders causing the disturbance. Moreover, there

are no facts to suggest that Chief Reid somehow planned or even discussed how the responding

officer should handle the situation. Furthermore, given that Chief Reid reported the disturbance to

police dispatch, he would not have even known which police officer would respond to the call.

Accordingly, the Amended Complaint fails to support a plausible suggestion of conspiracy

pursuant to § 1983.

        The same is true for Plaintiffs’ claim that Mayor Peterson was involved in the conspiracy

to arrest Mr. Sanders on July 26. As previously discussed, the Amended Complaint merely

indicates that Mayor Peterson was aware of the circumstances of the arrest seven months after the

fact. This allegation alone does not support a plausible suggestion that she was involved in a

conspiracy to deprive Mr. Sanders of his right to be free from unreasonable excessive force and

false arrest.

        Finally, Plaintiffs fail to allege facts to support a plausible suggestion that Chief Reid

conspired to violate Mr. Sanders’ due process rights on February 13, 2018⸺the day of the

guardianship hearing. Plaintiffs claim that Chief Reid’s installation of surveillance cameras to spy

on Ms. Edward’s property is evidence of a conspiratorial agreement with Assistant Christian

County Attorney, Maureen Leamy, to mislead a judge into believing that Mr. Sanders needed an



                                                  9
emergency state guardian. [DN 95 at 1205]. Plaintiffs’ claim Chief Reid’s presence in the

courtroom during the hearing and the judge’s statement that Chief Reid did a “good job,” is further

evidence of the conspiracy. Id. These facts are insufficient to support a plausible suggestion that

Chief Reid was involved in a conspiracy to violate Mr. Sanders’ due process rights. The Amended

Complaint indicates that Chief Reid placed surveillance cameras around Ms. Edwards’ property

before citing Mr. Sanders for trespassing in October 2017. [DN 51 at 781]. Plaintiffs’ assertion

that this action was part of a conspiratorial agreement to seek emergency guardianship of Mr.

Sanders four months later is conclusory and gains little support from the fact that Chief Reid

attended the guardianship hearing. Thus, Plaintiffs fail to state a claim against Chief Reid pursuant

to § 1983.

       B. The City of Pembroke

       Count Two also alleges that the City of Pembroke employed an explicit policy, observed

custom, and deliberate practice of targeting, unlawfully arresting, or otherwise preying on Mr.

Sanders for the purpose of violating his constitutional rights. Id. at 808. To succeed on a § 1983

claim against a local government, ‘the plaintiff must prove the injury of which he complains was

caused by an unconstitutional government policy or custom.’” Monnell v. Dep't of Social Services,

436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). A “municipality can be held liable under

§ 1983 for a single decision by the municipality's policymakers” if that policymaker had “final

authority to establish policy with respect to the action ordered.’” Feliciano v. City of Cleveland,

988 F.2d 649, 655 (6th Cir. 1993) (quoting Pembaur v. City of Cincinnati, 475 U.S. 469, 106 S.Ct.

1292, 89 L.Ed.2d 452 (1986)); Meyers v. City of Cincinnati, 14 F.3d 1115, 1118 (6th Cir. 1994).

For instance, “[i]f the sheriff's actions constitute county ‘policy,’ then the county is liable for

them.” McMillian v. Monroe County, 520 U.S. 781, 783, 117 S.Ct. 1734, 138 L.Ed.2d 1 (1987).



                                                 10
          “At the pleading stage, a plaintiff must ‘plead[] factual content that allows the court to draw

the reasonable inference’ that the [county] maintained a policy, custom, or practice” that deprived

him of his constitutional rights.” Vanheck v. Marion Cty., No. 317CV00653RGJRSE, 2019 WL

2717773, at *6 (W.D. Ky. June 28, 2019) (quoting McCauley v. City of Chicago, 671 F.3d 611,

616 (7th Cir. 2011) (quoting Iqbal, 556 U.S. at 678). “Conclusory allegations ‘devoid of further

factual enhancement’ are insufficient. Id. (quoting Iqbal, 556 U.S. at 678; see also D'Ambrosio v.

Marino, 747 F.3d 378, 388 (6th Cir. 2014)); see also Vidal v. Lexington Fayette Urban Cty. Gov.,

2014 WL 4418113, at *3 (E.D. Ky. Sep. 8, 2014) (“[A] complaint must contain more than bare

statements that the alleged constitutional violation was caused by a policy or custom to survive a

motion to dismiss.”).

          Here, Plaintiffs allege that Chief Reid and Mayor Peterson’s actions constituted city policy.

[DN 95 at 1203]. Specifically, Plaintiffs claim that Mayor Peterson’s statement regarding Mr.

Sanders’ July 26 arrest is evidence that the City was deliberately targeting Mr. Sanders for arrest

and prosecution. Id. Additionally, Plaintiffs assert that Chief Reid’s prior instances of

“intimidating” Ms. Sanders, including taking her driver’s license during a traffic stop before the

events involving Mr. Sanders transpired and his warning that Mr. Sanders would end up dead in a

ditch, evidence an official policy to violate Mr. Sanders’ constitutional rights. Id. The Court finds

that these facts fails to support a reasonable inference that the City of Pembroke maintained a

policy, custom, or practice that deprived Mr. Sanders of his constitutional rights. Thus, Plaintiffs’

fail to state a § 1983 claim against the City of Pembroke.

   III.      Assault, Battery, False Imprisonment, and False Arrest

          Count Four of the Amended Complaint alleges that Chief Reid and other law enforcement

officers committed assault, battery, false imprisonment, and false arrest in violation of state law.



                                                    11
[DN 51 at 812]. Defendants argue that this claim should be dismissed because Chief Reid never

arrested, detained, or had any physical contact with Mr. Sanders. [DN 88-1 at 976–77]. In response,

Plaintiffs state that they “are not required to allege that Chief Reid had physical contact with the

Plaintiffs because it is sufficient that his co-conspirator, Eddie Frye performed the tortious physical

touching the illegal character of which Chief Reid was aware.” [DN 95 at 1209].

         Plaintiffs have failed to plead enough factual matter to raise a plausible inference of assault,

battery, false imprisonment, or false arrest. The Amended Complaint does not contain facts that

Chief Reid arrested, detained, or made physical contact with Mr. Sanders. Moreover, any theory

that Chief Reid could be held liable for his co-conspirator’s torts fails given that the Court has

dismissed the conspiracy claims against Chief Reid. Thus, the Amended Complaint fails to state a

claim of assault, battery, false imprisonment, or false arrest against Chief Reid.

   IV.      Outrage

         Count Four of the Amended Complaint also alleges that Defendants’ conduct “was so

atrocious and intolerable that it exemplifies the tort of outrage.” [DN 51 at 813]. Defendants argue

this claim should be dismissed because none of the factual allegations made against Chief Reid

and Mayor Peterson rise to such an extreme and outrageous level as to permit recovery. [88-1 at

977–78]. In response, Plaintiffs claim Ms. Sanders was effectively the victim of state-sponsored

kidnapping which is extreme enough to support a claim of outrage. [DN 95 at 1210].

         Kentucky courts have “set a high threshold for outrage claims,” Stringer v. Wal-Mart

Stores, Inc., 151 S.W.3d 781, 791 (Ky. 2004). “[A] claim for the tort of outrage requires the

plaintiff to prove conduct which is ‘so outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in

a civilized community.’” Humana of Ky., Inc. v. Seitz, 796 S.W.2d 1, 3 (Ky. 1990) (quoting



                                                   12
Restatement (Second) of Torts § 46 cmt.d (1965)). The Kentucky Supreme Court reasoned in

Kroger Co. v. Willgruber that “citizens in our society are expected to withstand petty insults,

unkind words and minor indignities. Such irritations are a part of normal, every day life and

constitute no legal cause of action. It is only outrageous and intolerable conduct which is covered

by this tort.” 920 S.W.2d 61, 65 (Ky. 1996).

       To support their outrage claim, Plaintiffs cite to Goebel v. Arnett in which the Kentucky

Court of Appeals concluded that an adoption attorney’s actions were extreme and outrageous

enough to permit recovery. 259 S.W.3d 489, 493 (Ky. Ct. App. 2007). In that case, Arnett

represented Goebel as she gave up her child for adoption. Id. According to Goebel, Arnett was

aware she was in a vulnerable state of mind during the adoption proceedings, but nevertheless,

Arnett “deceived, threatened, and eventually coerced her into terminating her parental rights.” Id.

Moreover, Arnett encouraged Goebel “to perjure herself and to commit a fraud upon the court” in

order to ensure the adoption process would be completed. Id. The Court of Appeals found this

behavior was sufficient to support a claim of outrage, especially in light of the fiduciary duty

owned by an attorney to a client. Id.

       In this case, Plaintiffs fail to allege facts sufficiently extreme to support an outrage claim.

The allegations against Chief Reid include: (1) calling police dispatch which led to Mr. Sanders’

arrest on July 26; (2) stating that Ms. Sanders and her family should move back to Tennessee

before her son ends up dead or in a ditch; (3) citing Mr. Sanders for third degree criminal

trespassing after installing video cameras near the property in question; (4) stating that Ms. Sanders

was burning bridges in Pembroke; and (5) attending Mr. Sanders’ judicial proceedings. Id.

       Based on these facts, the Court concludes that Chief Reid’s conduct was not so outrageous

in character, and so extreme in degree, as to go beyond all possible bounds of decency. It does not



                                                 13
rise to the level of outraged described in Goebel, in which an attorney advised her client to commit

fraud and perjury, and ultimately coerced a new mother to terminate her parental rights. See

Goebel, 259 S.W.3d at 493. While some of Chief Reid’s statements to Ms. Sanders may have been

hurtful and unkind, “[s]uch irritations are a part of normal, every day life and constitute no legal

cause of action.” Willgruber, 920 S.W.2d at 65.

       As for Mayor Peterson, the primary allegation against her in the Amended Complaint is

that she told disability advocates that Mr. Sanders was arrested because he “was a black kid with

a boombox, dancing in the street, which made people in the community afraid.” [DN 51 at 796].

Again, while Mayor Peterson’s response may have been unkind, her conduct is not sufficiently

extreme to sustain an outrage claim under Kentucky law.

                                         CONCLUSION

       For the reasons stated herein, IT IS HEREBY ORDERED: Defendants’ Motion to

Dismiss, [DN 88], is GRANTED. A separate order will be entered contemporaneously with this

Memorandum Opinion.




                                                              January 27, 2020




CC: Attorneys of Record




                                                14
